Title: To Benjamin Franklin from John Harris, 14 July 1778
From: Harris, John
To: Franklin, Benjamin


May it please you Excellency
Fortone July the 14th. 1778
The multiplicity of business you must be Engaged in, The flattering assurance of our being Exchang’d in a short time, And my not being in imediete want was the motive of my not troubling you before, also supposing Mr. Thorton to have Inform’d you of the Station of every person here. Permit me now to Inform your Excellency that I had the Command of (a Cruizer) the Brigantine Moschetto bellonging to the State of Virginia and was taken by the King ship Ariadne Capt. Pringle on the 4th. June 1777 and brought here from Antigua in the Wind Augt. last. I have understood that an Exchange is now on foot for 200 of us. Your Excellency knows if there is truth in this report and would beg leave to Remind you that if such an Exchange should take place you would please to think on me and three of my Officers, Vizt. Capt. of Marines, Midshipman, and Boatswain which are all the Men I have here. I am in doubt that there are not Officers sufficient in France to Exchange for the number we have here. However I hope your Wisdom may cause that difficulty to be surmounted. I hope you would please to comunicate your sentiment to me through the same Channel you receve this which will be conveyd to the Revd. Mr. Wren and that good man will take a pleasure in Informing me of it. When Mr. Thornton was here he was so harrased by the People that I had no oppertunity of knowing if there was a possibility of Drawing on the State of Virginia Thorough you Excellency’s meen’s for some small matter to purchase Necessaries shoul I be so fortunate to be among the number of those that was Exchanged or to supply me while here should it not be my fortune.
Your Excellency Character is such that I need not Apologize for this trouble I have given you. Believe me that I am among many thousands one who thinks it the greatest Honour to subscribe him Self Your Excellencys Most Humble and Obedient Servant
John Harris
The Revd. Mr Wren desires his most respectful compliments to your Exell.
 
Addressed: Doctr: Benjn: Franklin / Paris
Endorsed: John Harris Prisoner
